Exhibit CPI INTERNATIONAL ANNOUNCES FOURTH QUARTER AND FISCAL YEAR 2009 FINANCIAL RESULTS Business gains momentum, driving strong Q4 results and reinforcing positive outlook for FY 2010 PALO ALTO, Calif. – December 10, 2009 – CPI International, Inc. (Nasdaq: CPII), the parent company of Communications & Power Industries, Inc. (CPI), today announced financial results for its fourth quarter and fiscal year ended October 2, “In the past several months, CPI’s business has been gaining momentum, and we ended fiscal 2009 with the strongest quarter of the year.We are well-positioned for continued progress in fiscal 2010,” said Joe Caldarelli, chief executive officer. CPI’s notable financial achievements during the most recent fiscal year include: · Quarter-over-quarter increases in sales, net income (excluding non-recurring discrete tax benefits) and adjusted EBITDA, culminating in robust fourth quarter results that illustrate improving market conditions; · Record high end-of-the-year backlog, totaling $226 million; · Strong cash flow from operating activities, totaling $30.1 million, or $1.72 per share on a diluted basis.Free cash flow exceeded the company’s expectations, totaling $26.7 million, or $1.53 per share on a diluted basis; and · Retirement of $30.8 million of aggregate principal amount of debt, contributing to a $2.1 million, or 11 percent, decrease in interest expense in comparison to the previous fiscal year. In fiscal 2009, CPI generated total sales of $333 million and booked total orders of $356 million.In comparison, in fiscal 2008, sales and orders totaled $370 million and $374 million, respectively. Fiscal 2009 net income totaled $23.5 million, or $1.34 per share on a diluted basis.In comparison, fiscal 2008’s net income totaled $20.4 million, or $1.16 per share on a diluted basis.The increase in net income was the result of the recognition of $8.0 million, or $0.46 per share on a diluted basis, in non-recurring tax benefits in the most recent fiscal year, as well as reduced expenses due to the implementation of cost-savings initiatives and lower interest expense, partially offset by the impact of lower sales in fiscal 2009. CPI generated adjusted EBITDA of $53.5 million, or 16.1 percent of sales, in fiscal 2009, as compared to $64.0 million, or 17.3 percent of sales, in the previous fiscal year.The decrease was primarily due to lower sales volume in the most recent year, partially offset by reduced expenses from the implementation of cost-savings initiatives. As of October 2, 2009, the company’s cash and cash equivalents totaled $26.2 million. Fourth Quarter 2009 Financial Results The fourth quarter was the strongest quarter of the fiscal year, and CPI’s sales, net income and EBITDA results increased in comparison to each of the first three quarters of fiscal 2009.In the fourth quarter, CPI generated total sales of $91.3 million, as compared to $82.5 million in the previous quarter. Net income totaled $8.3 million, or $0.47 per share on a diluted basis, in the fourth quarter of fiscal 2009.In the previous fiscal year, fourth quarter net income totaled $6.0 million, or $0.34 per share on a diluted basis.The increase in net income was, in part, the result of the recognition of $1.3 million, or $0.07 per share on a diluted basis, in non-recurring tax benefits in the fourth quarter of fiscal 2009, as well as reduced expenses due to the implementation of cost-savings initiatives in the most recent fiscal year and lower interest expense.Excluding these non-recurring tax benefits, net income and net income per share in the most recent quarter were approximately 17 percent higher than in the comparable quarter of fiscal 2008. CPI’s fourth quarter adjusted EBITDA equaled $17.6 million, or 19.3 percent of sales, in fiscal 2009.In comparison, in the fourth quarter of fiscal 2008, adjusted EBITDA equaled $18.1 million, or 18.4 percent of sales. Fiscal 2010 Outlook “Our end markets have stabilized and are showing tangible signs of improvement in recent months, and we are confident that fiscal 2010 will be a stronger year than fiscal 2009.In particular, we have seen further indications that our defense markets have stabilized, our medical market is showing signs of improvement, and we are enjoying very high backlog in our communications market,” said Caldarelli. For fiscal 2010, CPI expects: · Total sales of between $350 million and $360 million; · Net income of between $1.05 and $1.13 per share on a diluted basis; and · Adjusted EBITDA of between $58 million and $61 million. The company is assuming an effective tax rate of approximately 36 percent for fiscal CPI expects the seasonal pattern of fiscal 2010 to be similar to that of fiscal 2009, and, as economic conditions continue to improve, financial results in all quarters are expected to exceed the results in the corresponding quarters of fiscal 2009. Financial Community Conference Call In conjunction with this announcement, CPI will hold a conference call on Friday, December 11, 2009 at 11:00 a.m. (EST) that will be simultaneously broadcast live over the Internet on the company’s
